Name: 98/694/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 30 November 1998 on certain measures applicable with regard to Kazakhstan concerning trade in certain steel products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: Asia and Oceania;  tariff policy;  international trade;  marketing;  trade;  iron, steel and other metal industries
 Date Published: 1998-12-08

 Avis juridique important|41998D069498/694/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 30 November 1998 on certain measures applicable with regard to Kazakhstan concerning trade in certain steel products covered by the ECSC Treaty Official Journal L 332 , 08/12/1998 P. 0007 - 0008DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 30 November 1998 on certain measures applicable with regard to Kazakhstan concerning trade in certain steel products covered by the ECSC Treaty (98/694/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1 During the period from 1 January to 30 June 1999, imports into all the Member States of steel products covered by the ECSC Treaty referred to in Annex I originating in Kazakhstan shall be subject to licensing. Licences shall be issued only within the limits defined in Article 2. Steel products originating in Kazakhstan, covered by a valid import licence or licences issued pursuant to Decision 98/402/ECSC (1), and which had already been sent to the Community before the date of entry into force of this Decision, shall be admitted within the limits applicable for the period from 1 July to 31 December 1998.Article 2 Quantities of authorised imports shall be determined, for each product group and for the whole of the Community, according to the quotas indicated in Annex II.The period of validity of the import licence is hereby fixed at four months. Unused or partially used import licences may be renewed for two months.Article 3 Member States shall issue licences and inform the Commission thereof immediately. The Commission shall keep the Member States regularly informed of the extent to which the quantities have been used up.The Member States and the Commission shall confer in order to ensure that these quantities are not exceeded.Article 4 Should an agreement between the European Coal and Steel Community and Kazakhstan on trade in certain steel products be concluded and enter into force during the period of application of this Decision, the provisions of that agreement together with any measures taken to give effect to it, shall, as from the date on which the agreement enters into force, replace the provisions of this Decision.Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.Done at Brussels, 30 November 1998.The PresidentB. FERRERO-WALDNER(1) OJ L 178, 23. 6. 1998, p. 36.ANNEX I SA. Flat-rolled products SA1. Coils 7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907211 14 107211 19 207219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907225 20 207225 30 00SA2. Heavy plate 7208 40 107208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107211 13 00SA3. Other flat-rolled products 7208 40 907208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 14 907211 19 907211 23 107211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907225 40 80ANNEX II >TABLE>